829 F.2d 38
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald Kenneth CARLSON, Petitioner-Appellant,v.Dale E. FOLTZ, Respondent-Appellee.
No. 87-1144
United States Court of Appeals, Sixth Circuit.
September 18, 1987.

ORDER
Before MERRITT, KRUPANSKY and DAVID A. NELSON, Circuit Judges.


1
This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and petitioner's informal brief, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.  It is noted that the Michigan Attorney General has declined to file a brief on behalf of the respondent.


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in its opinion entered August 19, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.